This is an appeal from the judgment of the Court of Tax Review denying the protest of the Chicago, Rock Island 
Pacific Railway Company against the rate of levy fixed by the excise board of Cotton county for the drag fund of Cache township, for the drag fund of Strauss township, and for the drag fund of Texas township, for the fiscal year commencing July 1, 1928.
The three levies involve an identical question of law and fact.
In each of the townships the excise board made a levy of 1.5 mills for general fund purposes and a levy of 2 mills. No election was held.
The protestant contends that the 2 mills levies were for the construction and maintenance of roads, and the protestee contends that those levies were for drag fund purposes.
If the 2 mills levies were for general fund purposes, they are excessive and void. If they were for drag funds, they are valid.
The computation of the rates of levies is ambiguous. The 2 mills is not included in section F under general fund, but is included in section G under drag fund, and there has been interlined with pen and ink under section G, "for construction and maintenance of roads."
The Court of Tax Review heard the evidence and determined the issues in favor of the protestee and held the levies to be valid.
This court in Re Protest of Bliss et. al., 142 Okla. 1,285 P. 73, held that a proceeding before the Court of Tax Review partakes more of an equitable proceeding, and that a judgment of that court will not be reversed unless it is clearly against the weight of the evidence.
It is our opinion that the judgment of the Court of Tax Review is not clearly against the weight of the evidence.
The judgment of the Court of Tax Review is affirmed.
HUNT, CLARK, HEFNER, CULLISION, and SWINDALL, JJ., concur, MASON, C. J., LESTER, V. C. J., and RILEY, J., absent.
Note — See "Taxation," 37 Cyc. p. 1097, n. 92; p. 1118, n. 8.